Exhibit 10.1

 



SETTLEMENT AND RELEASE AGREEMENT

 

THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is effective as of June
17, 2019, by and between EDISON NATION, INC.., a Nevada corporation (the
“Company”), and FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC (“NOTEHOLDER”).

 

WHEREAS, the parties are party to certain (1) Senior Convertible Promissory
Note, dated as of March 6, 2019 in the principal amount of $560,000 (the
“Note”); (2) Securities Purchase Agreement dated March 6, 2019and (3) all other
documents entered into in connection therewith, including but not limited to
instruction letters, a confession of judgment, and other agreements entered into
in relation thereto (items 1 through 3, collectively, the “Transaction
Documents”); and

 

WHEREAS, the parties desire to terminate the Transaction Documents and fully and
finally settle all claims between them with respect to the Transaction Documents
on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration and forbearances, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.Consideration; Delivery. Upon the execution and delivery of this Agreement,
the Company agrees to pay to NOTEHOLDER the total amount of FIVE HUNDRED AND
SIXTY-SIX THOUSAND DOLLARS US ($566,000) (the “Cash Payment”) and issue fifteen
thousand (15,000) shares of restricted common stock of the Company (the
“Shares”) (the Cash Payment and the issuance of the Shares shall collectively be
referred to herein as the “Settlement Amount”) on or before JUNE 18, 2019 (the
“Deadline”). If NOTEHOLDER does not receive the Settlement Amount (which
includes both the Cash Payment and the Shares) on or before the Deadline, then
this Agreement shall be null and void and of no further force or effect at the
option of the NOTEHOLDER.

 

2.Termination of Transaction Documents. It is agreed and acknowledged that upon
NOTEHOLDER’s receipt of the Settlement Amount on or before the Deadline, all
Transaction Documents shall be terminated and cancelled in full and rendered
null and void and of no further force or effect including but not limited to the
termination of any and all reserve shares set forth in the original agreement
between Company and NOTEHOLDER. Upon NOTEHOLDER’s receipt of the Settlement
Amount on or before the Deadline all past, current, or future obligations of the
parties under the Transaction Documents shall be extinguished, except as
otherwise expressly set forth in this Agreement. NOTEHOLDER acknowledges and
agrees upon NOTEHOLDER’s receipt of the Settlement Amount on or before the
Deadline, it shall have no surviving right, title or interest in or to the
Transaction Documents (or any shares issuable upon the conversion thereof).

 

3.Satisfaction of Condition. The parties hereby agree that the Company’s payment
of the Settlement Amount on or before the Deadline satisfies the Company’s
obligations under the Transaction Documents in full.

 

4.Release, Waiver and Covenant Not to Sue. Subject to the receipt of the
Settlement Amount by NOTEHOLDER as set forth in Section 1, and in consideration
of the mutual covenants and agreements contained in this Agreement, each party,
for itself and its current, former and future subsidiaries, affiliates, related
entities, creditors, fiduciaries, predecessors, successors, officers, directors,
managers, members, stockholders, agents, employees, and assigns, hereby
releases, waives and forever discharges the other party and each of its
affiliates and their respective members, shareholders, officers, directors,
agents and employees, from any and every action, cause of action,

 

 

   

 

complaint, claim, demand, administrative charge, legal right, compensation
obligation, damages (including exemplary or punitive damages), benefits,
liability, costs and/or expenses (including attorneys’ fees), that such party
has, may have, or may be entitled to against the other party, whether legal,
equitable or administrative, whether known or unknown, whether past, current or
future, which arise directly or indirectly out of, or are related in any way to,
the Transaction Documents but specifically excluding any disputes that may arise
out of this Agreement. This Agreement is intended as a general release,
representing a full and complete disposition and satisfaction of the parties’
real or alleged legal obligations to each other relating to, arising from or
connected with the Transaction Documents, subject to NOTEHOLDER’s receipt of the
Settlement Amount on or before the Deadline.

 

5.Waiver of Notice. Upon NOTEHOLDER’s receipt of the Settlement Amount on or
before the Deadline, NOTEHOLDER hereby waives any right under the Transaction
Documents to receive notice of any of the transactions related thereto.

 

6.Release Applies To All Claims. Each party expressly agrees and understands
that the release given by it pursuant to this Agreement applies to all unknown,
unsuspected, and unanticipated rights, claims, liabilities, and causes of action
which it may have against any of the applicable set of releasees with respect to
the Transaction Documents, and this release shall be fully effective upon
NOTEHOLDER’s receipt of the Settlement Amount on or before the Deadline, even in
the event that either party hereafter discovers facts in addition to, or
different from, those which it now knows or believes to be true.

 

7.Representations and Warranties.

 

(a)NOTEHOLDER represents and warrants the following:

 

(i)  it has not exercised or purported to exercise its right to convert the Note
in whole or in part into any shares of the Company’s common stock;

 

(ii) it is the sole owner and holder of the Note and all other Transaction
Documents, has possession, custody, and control of the Note, and has not
assigned, transferred, sold, pledged, conveyed or otherwise disposed of (or
attempted any of the foregoing with respect to) the Note (or any shares
convertible thereunder) or rights or interests under any of the Transaction
Documents;

 

(iii) NOTEHOLDER has not pledged, hypothecated, sold, delivered, deposited under
any agreement, transferred or assigned, or disposed of in any manner, any rights
or interests in the Note and other Transaction Documents ;

 

(iv) Subject to NOTEHOLDER’s receipt of the Settlement Amount on or before the
Deadline, NOTEHOLDER shall mark the original Note “TERMINATED” and shall deliver
the Note via electronic mail to the Company within three (3) business days of
receipt of the Settlement Amount, without requiring any additional consideration
therefor;

 

(v) it has all necessary power and authority to execute and deliver this
Agreement and to carry out its provisions;

 

(vi) all action on NOTEHOLDER’s part required for the lawful execution and
delivery of this Agreement has been taken, and, upon its execution and delivery,
this Agreement

 

 2 

 

 

will be a valid and binding obligation of NOTEHOLDER, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) as limited by general principles of
equity that restrict the availability of equitable remedies.

 

(b)The Company represents and warrants the following:

 

(i)  It has all necessary power and authority to execute and deliver this
Agreement and to carry out its provisions;

 

(ii) all action on the Company’s part required for the lawful execution and
delivery of this Agreement has been taken, and, upon its execution and delivery,
this Agreement will be a valid and binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (ii) as limited by
general principles of equity that restrict the availability of equitable
remedies.

 

8.Miscellaneous.

 

(a)     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties, provided, however, that any assignment hereunder must be
acknowledged in a signed writing by both the Company and NOTEHOLDER. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties to this Agreement or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(b)     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

(c)     Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the state or federal courts located in New
York, NY.

 

(d)Interpretation. For the purposes of this Agreement:

 

(i)   headings used in this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement

 

(ii)  references to a Section refers to a Section of this Agreement, unless
specified otherwise;

 

 3 

 

 

(iii)   the words “includes” and “including” shall not be construed so as to
exclude any other thing to referred to or described;

 

(iv)  the definition given for any term shall apply equally to both singular and
plural forms of the term defined;

 

(v)   unless the context otherwise requires; (i) references to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (ii) references to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any rules and regulations promulgated
thereunder; and

 

(vi)  this Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

(e)     Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of (i) personal delivery to, or other actual receipt by, the party
to be notified and (ii) when sent, if sent by electronic mail during normal
business hours of the recipient, or, if not sent during the recipient’s normal
business hours, then on the recipient’s next business day. All communications
shall be sent to the respective parties at their addresses or e-mail addresses
as set forth on the signature page, or to such address or e-mail address as
subsequently modified by written notice given in accordance with this Section
7(e).

 

(f)     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral. Upon
NOTEHOLDER’s receipt of the Settlement Amount on or before the Deadline, all
provisions of, rights granted and covenants made in the Transaction Documents
are hereby waived, released and superseded in their entirety and shall have no
further force or effect. The parties acknowledge that each party has not relied,
in deciding whether to enter into this Agreement on this Agreement’s expressly
stated terms and conditions, on any representations, warranties, covenants,
undertakings, commitments, promises or agreements, which are not expressly set
forth within this Agreement.

 

(g)    Amendment. This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.

 

(h)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then

(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

 

(i)       Attorneys’ Fees and Costs. Each party shall be responsible for all of
its own legal fees and costs, including but not limited to those incurred in
connection with the negotiation, preparation and entering into of this
Agreement.

 

 4 

 

 

(j)       Representation by Counsel; No Coercion. Each of NOTEHOLDER and the
Company hereby acknowledge, represent, and warrant that it has, in connection
with this Agreement and all matters, claims and disputes within the scope of
this Agreement, been represented by, consulted with and advised by qualified and
competent legal counsel, before the execution of this Agreement. Each party
confirms that it has read this Agreement carefully, and understands the import
and substance of each and all of the terms set forth in this Agreement. Each
party understands and agrees that if any of the facts or matters upon which it
now relies in making this Agreement hereafter prove to be otherwise, this
Agreement will nonetheless remain in full force and effect. Each party is
entering this Agreement voluntarily, without any coercion, and based upon such
party’s own judgment.

 

[remainder of this page left intentionally blank]

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  EDISON NATION, INC.                 By:   /s/ Chris Ferguson Chris Ferguson,
CEO                  cferguson@edisionnation.com             with a copy to:
legal@edisonnation.com          NOTEHOLDER          FIRSTFIRE GLOBAL
OPPORTUNITIES FUND, LLC                 By:  /s/ Eli Fireman      Eli Fireman,
Authorize      Member/Officer/Manager/Signatory      eli@firstfirecap.com

 



 6 

